Citation Nr: 0836213	
Decision Date: 10/22/08    Archive Date: 10/27/08

DOCKET NO.  05-40 243	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an initial compensable disability rating for 
service-connected residuals of burn scars to the left arm and 
shoulder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his wife.


ATTORNEY FOR THE BOARD

April Maddox, Counsel


INTRODUCTION

The veteran had active service from December 1974 to December 
1986. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  The veteran testified before the 
undersigned at a Travel Board hearing in November 2007.  A 
transcript of this proceeding is of record.  While at the 
November 2007 hearing the veteran submitted additional VA 
outpatient treatment records dated from October through 
November 2007 along with a waiver of RO review.
  

FINDING OF FACT

The residuals of burn scars to the left arm and shoulder are 
not unstable, painful, or extensive, that is, involving an 
area of at least 144 square inches, and have not been found 
to directly limit the function of the veteran's left 
shoulder.


CONCLUSION OF LAW

The criteria for an initial compensable disability rating for 
residuals of burn scars to the left arm and shoulder have not 
been met. 38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 
4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.118, Diagnostic Code (DC) 
7805 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran contends that his service connected residuals of 
burn scars to the left arm and shoulder are more disabling 
than currently evaluated.  Disability evaluations are 
determined by the application of a schedule of ratings, which 
are based on the average impairment of earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes 
identify the various disabilities.  The governing regulations 
provide that the higher of two evaluations will be assigned 
if the disability more closely approximates the criteria for 
that rating.  Otherwise, the lower rating is assigned.  38 
C.F.R. § 4.7.  A request for an increased rating is to be 
reviewed in light of the entire relevant medical history.  
See generally 38 C.F.R. § 4.1; Peyton v. Derwinski, 1 Vet. 
App. 282, 287 (1991).  In deciding the veteran's increased 
evaluation claim, the Board has considered whether the 
veteran is entitled to an increased evaluation for separate 
periods based on the facts found during the appeal period.  
Hart v. Mansfield, 21 Vet. App. 505 (2007).

Relevant Evidence

Service treatment records show that the veteran was treated 
for burns to the left shoulder, left arm, and left frontal 
scalp in April 1983.  It is documented that that the veteran 
had full range of motion of the left arm while receiving 
treatment for these burns.  A December 1991 VA general 
examination showed an impression of Stevens-Johnson syndrome, 
a skin disorder affecting the toes.  There is no other 
impression regarding the skin.  The December 1991 examintion 
report also shows normal range of motion of the left 
shoulder.

The veteran has been afforded two separate VA examinations 
for his service-connected scars to the left arm and shoulder, 
first in September 2004 and again in May 2007.  During the 
September 2004 VA examination the veteran reported that while 
in service in the early 1980s, the apartment building he was 
living in caught on fire.  While helping people escape the 
building, he sustained burns to his face and left arm.  The 
veteran was subsequently hospitalized for two to three weeks.  
It appears that at least some of the scars were first degree 
burns, and possibly a few were third degree burns.  The burn 
scars have since healed, but since that time, the veteran 
reported difficulty with moving the left shoulder.  He denied 
any instability of the scars, including no frequent loss of 
covering in the skin over the scar, ulceration, or breakdown 
of the skin.  

On physical examination, there were areas of mottled 
hyperpigmentation on the left arm and shoulder.  The examiner 
also noted that there did appear to be some limitation of the 
left shoulder as the veteran had some left shoulder droop and 
was not able to rotate the left shoulder as much as the 
right.  The impression was scars which were obtained from a 
burn which appear to be first degree in nature throughout the 
majority but third degree in nature in some areas on the arms 
which may or may not have been treated for subsequent skin 
grafting.  The areas of scarring and hyperpigmentation were 
covering approximately 13 percent of the total body surface 
area.

During the May 2007 VA examination the veteran reiterated his 
history of burns to the left arm and shoulder.  He also 
reported that he sustained a separation of the left 
acromioclavicular joint when a large burned wood beam fell on 
his left shoulder.  X-rays showed separation of the 
acromioclavicular joint.  Since then, the veteran experienced 
pain and limitation of his left shoulder motion.  He was seen 
by the orthopedic surgeons at the VA Medical Center where he 
was told that this could not be fixed because of the 
chronicity of the joint separation.  The veteran complained 
of intermittent pain in the left shoulder when he carries out 
overhead and reach-out movements of his shoulder.  The pain 
is felt over the acromioclavicular joint and is estimated at 
6/10 in intensity.  The pain stops when the veteran brings 
his arm down to this side.  There is limitation of motion but 
no flare-ups.  The veteran reported that he sometimes takes 
Tylenol for the pain. Occasionally he feels numbness over the 
ulnar side of his left hand and fifth finger.  He denied 
incapacitating episodes in the last year with regard to his 
left shoulder.  

The veteran has not worked since 1992 because of his lumbar 
spine and right knee disabilities.  He underwent right knee 
total knee replacement surgery in 2006 and lumbar spine 
fusion in 2004 as a result of a car accident.  At the time of 
the examination, the veteran had weakness in the right lower 
extremity and had urinary incontinence for which he uses a 
Texas catheter.  He uses a walker for outdoor ambulation.  He 
does need help for his activities of daily living because of 
his spine surgery and weakness in the legs.  

Physical examination of the left upper extremity revealed a 
few benign-looking healed superficial skin scars measuring 
about 2 to 4 centimeters in diameter at the site of the old 
burns and the skin grafts over the dorsum of the left hand 
and forearm as well as over the skin of the shoulder area 
where allegedly a penetrating wound was sustained during the 
burn injury.  Examination of the left shoulder showed a 
prominent lateral end of the clavicle with a visible bony 
protuberance at the site of the acromioclavicular joint which 
was tender to palpation.  Shoulder motion was quite limited 
with forward flexion from 0 to 120 degrees with pain starting 
at 80 degrees.  Abduction was 110 degrees with pain starting 
at 70 degrees.  External rotation was 70 degrees with pain at 
50 degrees.  The veteran could not reach to the back of his 
head.  Internal rotation was 60 degrees with pain at 60 
degrees.  The veteran could hardly reach to his left back 
pocket.  Repeated motion testing did not produce additional 
limitation of motion due to pain, incoordination, weakness, 
fatigability, and lack of endurance.  Hawkins' sign was 
positive and the strength of the muscles around the shoulder 
was 3-4/5 because of pain in the shoulder.  The left elbow 
and wrist and hand motions were normal.  The muscles in the 
wrist and hand were 4/5 because of pain in the shoulder.  
Radial pulse was good.  

The examiner noted April 2007 X-rays which showed chronic 
acromioclavicular joint separation with ossification of the 
coracoclavicular ligament.  The impression was left shoulder, 
acromioclavicular joint separation with ossification of the 
coracoclavicular ligament and possible rotator cuff tear as 
well as old, healed scars in the left upper extremity.  

Also of record are VA outpatient treatment reports dated from 
November 1991 to November 2007 as well as private treatment 
records dated from July 1992 to July 2004, pertaining 
primarily to the veteran's non service-connected low back, 
cervical spine, and right knee disorders.  Furthermore, 
during the November 2007 Travel Board hearing the veteran 
testified that he was right hand dominant.

Relevant Law

Scars, other than of the head, face, or neck, are to be rated 
under Diagnostic Codes (DCs) 7801 to 7805.  Under DC 7801, 
which governs scars, other than the head, face, or neck, that 
are deep or cause limited motion, a 10 percent evaluation is 
assignable when the area or areas exceed six square inches 
(39 square centimeters).  A 20 percent evaluation is 
assignable when the area or areas exceed 12 square inches (77 
square centimeters). 38 C.F.R. § 4.118, DC 7801.  Scars in 
widely separated areas, as on two or more extremities or on 
anterior and posterior surfaces of extremities or trunk, will 
be separately rated and combined in accordance with 38 C.F.R. 
§ 4.25 of this part.  A deep scar is one associated with 
underlying soft tissue damage. 38 C.F.R. § 4.118, DC 7801, 
Note (1), (2).

Under DC 7802, which governs scars other than the head, face, 
or neck, that are superficial and do not cause limited 
motion, a 10 percent evaluation is assignable for area or 
areas of 144 square inches (929 square centimeters) or 
greater.  38 C.F.R. § 4.118, DC 7802.  Scars in widely 
separated areas, as on two or more extremities or on anterior 
and posterior surfaces of extremities or trunk, will be 
separately rated and combined in accordance with 38 C.F.R. § 
4.25 of this part.  A superficial scar is one not associated 
with underlying soft tissue damage. 38 C.F.R. § 4.118, DC 
7802, Note (1), (2).

Under DC 7803, a 10 percent evaluation is assignable for 
scars that are superficial and unstable.  38 C.F.R. § 4.118, 
DC 7803.  An unstable scar is one where, for any reason, 
there is frequent loss of covering of skin over the scar.  A 
superficial scar is one not associated with underlying soft 
tissue damage.  38 C.F.R. § 4.118, DC 7803, Note (1), (2).

Under DC 7804, a 10 percent evaluation is assignable for 
scars that are superficial and painful on examination.  38 
C.F.R. § 4.118, DC 7804.  A superficial scar is one not 
associated with underlying soft tissue damage.  A 10 percent 
evaluation will be assigned for a scar on the tip of a finger 
or toe even though amputation of the part would not warrant a 
compensable evaluation.  (See 38 C.F.R. § 4.68 of this part 
on the amputation rule.)  38 C.F.R. § 4.118, DC 7804, Note 
(1), (2).

Under DC 7805, other types of scars will be rated based on 
limitation of function of affected part. 38 C.F.R. § 4.118, 
DC 7804.  The rating criteria specific to limitation of 
function of the shoulder are found at 38 C.F.R. § 4.71A, DCs 
5200-5203.  

Under DC 5200, a 30 percent evaluation is warranted for 
favorable ankylosis of the scapulohumeral articulation of the 
major upper extremity, and a 20 percent evaluation is 
warranted for favorable ankylosis of the scapulohumeral 
articulation of the minor upper extremity.  Ankylosis is 
considered to be favorable when abduction is possible to 60 
degrees and the individual can reach his or her mouth and 
head.  Ankylosis of the scapulohumeral articulation of the 
major upper extremity which is intermediate between favorable 
and unfavorable ankylosis warrants a 40 percent evaluation, 
and a 30 evaluation is given for intermediate between 
favorable and unfavorable ankylosis of the minor upper 
extremity.  A 50 percent evaluation requires unfavorable 
ankylosis of the major upper extremity, and a 40 percent 
evaluation is given for unfavorable ankylosis of the minor 
upper extremity.  Ankylosis is considered to be unfavorable 
when abduction is limited to 25 degrees from the side. 38 
C.F.R. § 4.71a, DC 5200.

Under DC 5201, limitation of motion at shoulder level, or 
midway between the side and shoulder level warrants a 20 
percent for both the major and minor arms.  A 20 percent 
evaluation (minor) is also in order with limitation of the 
arm midway between side and shoulder level.  A 30 percent 
evaluation (minor) is in order with limitation of the arm to 
25 degrees from the side.

Under DC 5202, a 20 percent evaluation is warranted for 
malunion of the humerus of the minor arm with moderate or 
marked deformity and with frequent or infrequent episodes of 
dislocation and guarding of movement only at the shoulder 
level.  A 40 percent rating (minor) would be in order for 
fibrous union of the humerus.  A 50 percent rating (minor) is 
warranted with nonunion (false flail joint) of the humerus, 
and loss of the head of the humerus (flail shoulder) will be 
assigned a 70 percent evaluation (minor) under DC 5202.

Under DC 5203, malunion of the clavicle or scapula, or 
nonunion without loose movement, warrants a 10 percent 
evaluation.  A 20 percent evaluation requires nonunion with 
loose movement or dislocation.  These disabilities may also 
be rated on the basis of impairment of function of the 
contiguous joint. 38 C.F.R. § 4.71a, DC 5203.

Analysis

Given the evidence of record, the Board finds that a 
compensable disability rating for the veteran's service-
connected residuals of burn scars to the left arm and 
shoulder is not warranted.  Neither the September 2004 VA 
examination report nor the May 2007 VA examination report 
show the veteran's scars of the left arm/shoulder to be 
unstable, painful, or extensive, that is, involving an area 
of at least 144 square inches.  Further, while the veteran 
reported that he sustained a separation of the left 
acromioclavicular joint when a large burned wood beam fell on 
his left shoulder in the April 1983 in-service fire and there 
is evidence of current left shoulder, acromioclavicular joint 
separation with limited range of motion of the left shoulder 
which would warrant a compensable disability rating under DC 
5201, service treatment records are negative for separation 
of the acromioclavicular joint.  Notably, the veteran had 
full range of motion of the left arm in the April 1983 
treatment records and December 1991 VA general examination.  
Also, during the September 2004 VA examination the veteran 
failed to mention that he sustained a left shoulder 
separation during the April 1983 in-service fire.  The Board 
finds the change in reported medical history from the 
September 2004 examination to the May 2007 examination to be 
suspect and driven entirely by the veteran's claim for 
compensation.  As such, the veteran's residuals of burn scars 
to the left arm and shoulder are appropriately rated as 
noncompensable.  

The Board also finds that no higher evaluations can be 
assigned pursuant to any other potentially applicable 
diagnostic codes.  Because there are specific diagnostic 
codes to evaluate scars, consideration of other diagnostic 
codes for evaluating the disability does not appear 
appropriate.  See 38 C.F.R. § 4.20 (permitting evaluation, by 
analogy, where the rating schedule does not provide a 
specific diagnostic code to rate the disability).  See Butts 
v. Brown, 5 Vet. App. 532 (1993).  

Notice and Assistance

Upon receipt of a complete or substantially complete 
application for benefits and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, VA 
is required to notify the appellant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  In the notice, VA will inform the claimant which 
information and evidence, if any, that the claimant is to 
provide to VA and which information and evidence, if any, 
that VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159 (2007); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  

In cases where service connection has been granted and an 
initial disability rating and effective date have been 
assigned, the typical service connection claim has been more 
than substantiated, it has been proven, thereby rendering 38 
U.S.C.A. § 5103(a) notice no longer required because the 
purpose that the notice is intended to serve has been 
fulfilled.  Dingess v. Nicholson, 19 Vet. App. 473, 490 
(2006); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  The 
appellant bears the burden of demonstrating any prejudice 
from defective notice with respect to the downstream 
elements.  Goodwin v. Peake, 22 Vet. App. 128 (2008).  That 
burden has not been met in this case.  

Nevertheless, the record reflects that the veteran was 
provided a meaningful opportunity to participate effectively 
in the processing of his claim such that the notice error did 
not affect the essential fairness of the adjudication now on 
appeal.  Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  
The veteran was notified that his claim was awarded with an 
effective date of July 6, 2004, the date of his claim, and a 
noncompensable rating was assigned.  He was provided notice 
how to appeal that decision, and he did so.  He was provided 
a statement of the case that advised him of the applicable 
law and criteria required for a higher rating and he 
demonstrated his actual knowledge of what was required to 
substantiate a higher rating in his argument included on his 
Substantive Appeal.  Although he was not provided pre-
adjudicatory notice that he would be assigned an effective 
date in accordance with the facts found as required by 
Dingess, he was assigned the date of the claim as an 
effective date, the earliest permitted by law.  38 U.S.C.A. 
§ 5110(a).  Furthermore, an April 2006 letter addressed the 
rating criteria and effective date provisions pertinent to 
the appellant's claim and the claim was readjudicated in an 
August 2007 supplemental statement of the case.  Mayfield v. 
Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).

Moreover, the record shows that the appellant was represented 
by a Veteran's Service Organization and its counsel 
throughout the adjudication of the claims.  Overton v. 
Nicholson, 20 Vet. App. 427 (2006).

VA has obtained service medical records, assisted the veteran 
in obtaining evidence, obtained medical opinions as to the 
severity of disabilities, and afforded the veteran the 
opportunity to give testimony before the Board.  All known 
and available records relevant to the issues on appeal have 
been obtained and associated with the veteran's claims file; 
and the veteran has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the veteran is not prejudiced by a decision 
on the claim at this time.


ORDER

Entitlement to an initial compensable disability rating for 
residuals of burn scars to the left arm and shoulder is 
denied.



____________________________________________
MARK. W. GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


